Citation Nr: 1112970	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for insomnia, claimed as a sleep disorder.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife

ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to April 1973 (including service in the Republic of Vietnam from May to December 1972) and from November 1990 to August 1991 (including service in Southwest Asia from January to July 1991).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions of December 2008 and October 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a video-conference hearing in connection with the current claims.  The hearing was scheduled and subsequently held in January 2011.  The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The record was left open for a period of 60 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of his claims.  The Veteran submitted a statement dated January 2011 from a VA medical provider in which the provider indicated that the Veteran was fitted with custom left foot/ankle orthotics while in service "30+ years ago."  This evidence was accompanied by a waiver of RO jurisdiction.

The issues of (1) entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD; and (2) entitlement to service connection for a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied service connection for insomnia, claimed as a sleep disorder, in April 2002.  The Veteran did not appeal this decision; therefore, it is final.

2.  The evidence received subsequent to the RO's April 2002 rating decision denying service connection for insomnia, claimed as a sleep disorder, includes VA treatment records, lay statements, and hearing testimony; this evidence raises a reasonable possibility of substantiating the service connection claim for insomnia. 


CONCLUSIONS OF LAW

1.  The RO's April 2002 rating decision denying service connection for insomnia, claimed as a sleep disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).

2.  New and material evidence has been presented since the April 2002 rating decision denying service connection for insomnia, claimed as a sleep disorder; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for insomnia, claimed as a sleep disorder, in a rating decision dated April 2002.  In particular, the RO found no confirmed diagnosis of a sleep disorder, although it was noted that he had a diagnosis of possible sleep apnea.  The RO also noted that the Veteran's insomnia was not shown to be incurred in or aggravated by service.  Rather, insomnia was noted to be a symptom of the Veteran's PTSD.  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.  In addition, new and material evidence was not submitted within one year of the decision.  See 38 C.F.R. § 3.156(b) (2010).  Therefore, this decision is final.  

The Veteran sought to reopen his claim of entitlement to service connection for insomnia, claimed as sleep apnea, in August 2008.  The RO denied the Veteran's claim to reopen in the December 2008 rating decision currently on appeal on the grounds that he failed to submit new and material evidence.  The Veteran was notified of this decision and timely perfected this appeal.    

With a claim to reopen filed on or after August 29, 2001, such as this, "new" evidence is defined as evidence not previously submitted to agency decision-makers and "material" evidence as evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial and must raise a reasonable probability of substantiating the claim.  Id.

A change in diagnosis or the specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition as well as whether the new diagnosis is a progression of the prior diagnosis, a correction of an error in diagnosis, or the development of a new and separate condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 203-04 (2009).  The Veteran's current claim of service connection for a sleep disorder is based on the same factual basis that was of record when the previous claim was last decided on the merits.  Thus, new and material evidence is necessary to reopen the claim.

Associated with the claims file is a VA treatment record dated June 2000 which diagnosed the Veteran as having possible obstructive sleep apnea.  The Veteran was subsequently diagnosed as having mild sleep apnea syndrome in October 2003.  He was also prescribed a controlled positive airway pressure (CPAP) machine to manage his symptoms.  See December 2003 therapy consultation note.  

Also associated with the claims file are statements from the Veteran, his wife, and H.H., a service buddy.  Both the Veteran and his wife expressed the opinion that the Veteran's currently diagnosed sleep apnea is secondary to his service-connected PTSD.  See March and May 2009 statements and January 2011 hearing testimony.  H.H. indicated that the Veteran had sleep problems during "summer camps" beginning in the 1980s and that the Veteran experienced the same problems during his service in support of the Persian Gulf War.  According to H.H., the Veteran would stop breathing while he slept and fall asleep during the day while working.  See September 2008 statement.  

Presuming the credibility of the evidence for the sole purpose of determining whether the claim of entitlement to service connection for insomnia, claimed as a sleep disorder, should be reopened, the Board concludes that the evidence described above constitutes new and material evidence sufficient to reopen the Veteran's claim.  In this regard, VA medical records as well as lay statements and hearing testimony of record show evidence of a chronic sleep disorder (i.e., sleep apnea).  This evidence also suggests a continuity of symptoms and/or relationship between the Veteran's sleep apnea and his service-connected PTSD.  Thus, the claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for insomnia, claimed as a sleep disorder, has been presented; to this extent, the appeal is reopened.


REMAND

The Veteran contends that his currently diagnosed sleep apnea and left foot disability are related to service.  In the alternative, the Veteran alleges that his sleep apnea is secondary to his service-connected PTSD.  

The Veteran testified in January 2011 that he had service in the Army Reserves from 1975 to 2001.  Some of these records are included in the claims file, but a careful review of the claims file suggests that there are still outstanding records from this period of Reserve service that are not currently associated with the claims file.  Therefore, the RO/AMC should contact the appropriate service department and/or Federal agency and obtain any and all service treatment records (STRs) and service personnel records (SPRs) from the Veteran's period of Reserve service from 1975 to 2001.  All efforts to obtain these records should be fully documented.  

Also associated with the claims file is an STR, dated June 23, 1987, which diagnosed the Veteran as having a plantar fascia strain.  It is unclear from the evidence of record whether the Veteran was performing active duty training (ADT) or inactive duty training (IDT) at the time that this injury occurred.  In December 2009, A.B., a service buddy, stated that the Veteran was on ADT in June 1987 when he sustained injury to his left foot and ankle, but clarification of this point is required on remand.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been afforded VA examinations to assess the nature and etiology of his sleep apnea or left foot disability and their relationship to service or a service-connected disability, if any.  Accordingly, the Veteran should be scheduled for these examinations. 

Additional hearing testimony suggests that the Veteran received benefits from the Social Security Administration (SSA).  Consequently, the RO/AMC should contact the SSA and/or other appropriate Federal agency and request a complete copy of any and all adjudications and the records underlying the adjudications for Social Security Disability benefits.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified.  

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from August 20, 2009.  Additionally, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his sleep apnea and left foot disabilities since discharge from service.

Finally, in light of the claim that the sleep apnea disorder is secondary to a service-connected psychiatric disability, the AMC should also provide the Veteran with complete Veterans Claims Assistance Act (VCAA) notification and inform him of the type of information and evidence needed to substantiate a service connection claim on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his sleep apnea and left foot disabilities since his discharge from active service.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  In addition, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to substantiate his service connection claim for a sleep disorder on a secondary basis, to include as secondary to a service-connected psychiatric disability.

3.  Contact all appropriate service departments, and/or Federal agencies to obtain a copy of any and all service treatment and service personnel records from the Veteran's period of Reserve service from 1975 to 2001.  One of the facilities that should be contacted is the Army Human Resource Command in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.c-d.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

In addition, an attempt should be made to determine whether the Veteran was on active duty training (ADT) or inactive duty training (IDT) when he was diagnosed as having plantar fascia strain on June 23, 1987. 

4.  Contact the Social Security Administration (SSA) and/or other appropriate Federal agency and request a complete copy of any and all adjudications and the records underlying the adjudications for Social Security Disability benefits.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

5.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran that date from August 20, 2009, and any other VA records identified by the Veteran in response to Step One which are not already of record.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

6.  After all of the above development is completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of his currently diagnosed sleep apnea and its relationship to service or a service-connected disability, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed sleep apnea is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's periods of active service.  The examiner should also consider the Veteran's complaints of continuity of symptoms since discharge from service.  In the alternative, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed sleep apnea is proximately due to, the result of, or caused by the Veteran's service-connected PTSD.  If not, the examiner is then asked to express an opinion as to whether the sleep apnea is aggravated (i.e., permanently worsened) beyond its natural progression by the service-connected PTSD.  The examiner must provide a complete rationale for any stated opinion.

7.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of his currently diagnosed left foot disability and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed left foot disability, including but not limited to residuals of a left peroneal tendon repair, is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's periods of active service, including but not limited to his June 1987 diagnosis of plantar fascia strain.  See also, S.A's September 2008 buddy statement (noting that the Veteran had swelling and inflammation in his feet while serving in Southwest Asia).  The examiner should also consider the Veteran's complaints of continuity of symptoms since discharge from service.  The examiner must provide a complete rationale for any stated opinion.

8.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

9.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


